PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order denying her petition for attorney fees. The referee had awarded claimant compensation, and SAIF sought Board review. Before Board consideration, SAIF moved to dismiss its request for review. The Board granted the motion and then denied claimant’s petition for attorney fees.
Claimant contends that attorney fees should have been awarded under ORS 656.382(2),1 because the Board did not reduce or disallow the award. However, the Board dismissed the matter and did not make a decision on the merits. There is, therefore, no authority to award attorney fees under ORS 656.382(2). Liberty Northwest Ins. Corp. v. McKellips, 100 Or App 549, 550, 786 P2d 1321 (1990); Agripac, Inc. v. Kitchel, 73 Or App 132, 698 P2d 69 (1985).
Affirmed.

 ORS 656.382(2) provides, in pertinent part:
“If a request for hearing, request for review, * * * is initiatied by an employer or insurer, and the referee, board or court finds that the compensation awarded to a claimant should not be disallowed or reduced, the employer or insurer shall be required to pay to the claimant or the attorney of the claimant a reasonable attorney fee * * (Emphasis supplied.)